Citation Nr: 1123025	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  Service in Vietnam is reflected in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for service connection for erectile dysfunction secondary to PTSD.  The Veteran disagreed and perfected an appeal.

In an April 2009 decision, the Board remanded the claim for further evidentiary development.


FINDING OF FACT

The evidence supporting a nexus between the Veteran's service-connected psychiatric disorder and his diagnosed erectile dysfunction is at least in equipoise.


CONCLUSION OF LAW

Entitlement to service connection for erectile dysfunction secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diagnosed erectile dysfunction is caused by his service-connected PTSD.  He seeks service connection based on a theory of secondary service connection.  The Board will briefly address preliminary matters and then render a decision on the issue on appeal.
Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, with regard to the claim at issue, the Board ordered VBA to provide a medical opinion whether, if PTSD or other psychiatric disorder was diagnosed and service-connected, the Veteran's erectile dysfunction was caused or aggravated by the service-connected psychiatric disorder.  In a January 2011 rating decision, the RO granted service-connection for PTSD, and in March 2011, the Veteran was examined by a VA physician who provided an opinion regarding the secondary causation of erectile dysfunction by PTSD.  The Board addresses the VA examination and the resulting opinion below, but finds that for purposes of Stegall, that VBA has substantially complied with the April 2009 Board remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).

In this case, the Veteran received notice of how to substantiate a secondary service connection claim in May 2006.  The Veteran has also been informed of how VA determines a disability rating and an effective date in notices he received in May and December 2006 and May 2009.  The Board further notes that the Veteran has not contended that he has not received proper notice of how he can substantiate his claim for secondary service connection or what VA would do to assist him in substantiating his claim.  As the Board grants the claim below, the Board finds that any lack of notice has not prejudiced the Veteran.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records, records from the Social Security Administration and VA treatment records have been obtained by the RO.  In addition, as noted above, the Veteran has received VA examinations pertaining to his erectile dysfunction including the March 2011 examination.  The Board further notes that the Veteran elected in writing in his December 2006 VA Form-9 not to provide testimony at a hearing before a Veterans Law Judge.

For the reasons stated above, the Board finds that VBA has complied with its duties to inform and assist the Veteran.  The Board will now address the Veteran's contention that he is entitled to service connection for erectile dysfunction that is caused or aggravated by his service-connected PTSD.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran's VA claims folder was reviewed by a VA physician who generated a March 2011 examination report.  The examiner stated that the Veteran's record showed the Veteran had "documented diagnosed erectile dysfunction."  Thus, Wallin element (1) has been satisfied.  The record also discloses that the Veteran has been diagnosed with and service-connected for PTSD.  Wallin element (2) is therefore also satisfied.  The crux of the Veteran's claim is whether there is evidence satisfying element (3).

As noted, Wallin element (3) requires medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Here, the March 2011 VA examiner reported that the Veteran's erectile dysfunction "may be a result of [the] aforementioned diagnosed conditions or treatments or may be due to a combination of those."  The examination report states that medical literature indicates that the causes of erectile dysfunction included "age, depression, smoking, diabetes, and hypertension," and the examiner noted that the Veteran had been diagnosed with "depression, hypertension and heart disease," and that the Veteran had been prescribed medications for hypertension and psychiatric disorders which may affect his erectile dysfunction.  In other words, the Veteran had conditions including PTSD that may cause or affect his erectile dysfunction and had prescriptions to treat his psychiatric disorders which may affect his erectile dysfunction and the examiner acknowledged that those conditions and medications "may" by themselves or in combination cause the Veteran's erectile dysfunction.  The examiner concluded, however, that "the etiology of [the Veteran's] erectile dysfunction cannot be determined without resorting to mere speculation."  

The Board finds that the evidence supporting the Veteran's claim is at least in equipoise.  The examiner noted the Veteran's erectile dysfunction "may" be due to the Veteran's service-connected psychiatric condition or the medications he takes to treat it.  The evidence against the Veteran is that the examiner determined that he would have to resort to mere speculation to medically determine an etiology in his case.  The Board finds that in addition to the evidence being in equipoise, the Veteran enjoys the benefit of the doubt.  38 C.F.R. § 3.102 (2010).  For those reasons, granting of the Veteran's claim is warranted.


ORDER

Entitlement to service connection for erectile dysfunction is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


